Citation Nr: 0015335	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for Raynaud's 
phenomenon, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1973 to March 
1977 and from March 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota, which continued a 
50 percent evaluation for Raynaud's phenomenon.  

In a December 1998 statement, the veteran raised the issue of 
entitlement to service connection for depression.  As this 
issue has not been adjudicated by the RO, it is referred to 
the RO for appropriate action.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  As a result VA has a duty to assist 
her in the development of the facts pertinent to this claim.  
38 U.S.C.A. § 5107(a).

The veteran maintains that her service-connected Raynaud's 
phenomenon is more severely disabling than the current 50 
percent evaluation reflects as a result of such symptoms as 
bleeding, cracking and trophic changes of both hands, as well 
as symptoms involving her feet.  She argues that the VA 
examination in September 1998 did not disclose the true 
severity of the disability because it was not conducted in 
the cold environment which precipitates her symptoms.  The 
appellant contends that she has difficulty working at her job 
and operating a motor vehicle because of the bleeding and 
cracking in her hands. 

The Board notes that the schedular criteria pertaining to 
diseases of the arteries and veins, including Diagnostic Code 
7117 which provides the criteria for evaluating Raynaud's 
syndrome, were revised effective January 12, 1998.  The Court 
has held that where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the amended criteria a 40 percent evaluation is 
warranted for characteristic attacks occurring at least daily 
whereas a 60 percent evaluation is warranted if there are two 
or more digital ulcers and a history of characteristic 
attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117 (1999).  

No evidence of digital ulcers was found on the VA examination 
in September 1998, and records pertaining to treatment of the 
veteran at an Air Force facility in recent years are also 
negative for digital ulcers.  However, in her April 1998 
claim, the veteran reported receiving treatment for Raynaud's 
disease at a VA medical facility in Fargo and reported that 
the VA medical facility should also have pertinent records of 
Dr. Santos Day.  The record does not reflect that the RO has 
attempted to obtain records of this alleged treatment. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
her claim.  After obtaining any necessary 
releases from the veteran, all treatment 
records identified, which have not been 
previously obtained, should be associated 
with the claims folder.  

2.  The veteran should be requested to 
provide evidence, such as employment 
records, documenting the impact of her 
Raynaud's phenomenon on her ability to 
work.  If the veteran requests assistance 
in obtaining such evidence, the RO should 
provide any indicated assistance. 

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
severity of her Raynaud's phenomenon.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  
The examiner should obtain history from 
the veteran concerning the frequency and 
nature of her symptoms.  In addition, the 
examiner should identify all current 
manifestations of the disability, to 
specifically include any ulcers, 
blanching, rubor and cyanosis.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The examination 
report must be typed. 

4.  Then, the RO should review the claims 
file and ensure that all development 
actions have been completed in full, 
undertake any other indicated 
development, and readjudicate the issue 
on appeal, to include consideration of 
the new and former criteria.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.   

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




